                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

MICHELLE L. THOMPSON,                           )
                                                )
           Plaintiff,                           )
                                                )
     v.                                         )      No. 4:18 CV 453 DDN
                                                )
ANDREW M. SAUL, 1                               )
Commissioner of Social Security,                )
                                                )
           Defendant.                           )


                                       MEMORANDUM

          This action is before the Court for judicial review of the final decision of the
Commissioner of Social Security finding that plaintiff Michelle Thompson is not disabled
and, thus, not entitled to Disability Insurance Benefits (“DIB”) under Title II of the Social
Security Act, 42 U.S.C. §§ 401-33. The parties have consented to the exercise of plenary
authority by the undersigned United States Magistrate judge pursuant to 28 U.S.C. § 636(c).
For the reasons set forth below, the decision of the Commissioner is affirmed.


I.        BACKGROUND
          Plaintiff was born on February 28, 1971. (Tr. 127). She filed her application for DIB
on January 15, 2015, alleging an onset date of June 18, 2014. (Tr. 127). In her application,
plaintiff claimed that she suffers numbness in her hands and feet, numbness in her stomach,
weakness on the left side of her body, diabetes, and blood pressure issues. (Tr. 150). Her
date last insured was December 31, 2018.            (Tr. 147). On March 3, 2015, plaintiff’s
1
  The Court takes judicial notice that on June 4, 2019, the Hon. Andrew M. Saul became the
Commissioner of Social Security.            See https://www.congress.gov/nomination/116th-
congress/94. Pursuant to Federal Rule of Civil Procedure 25(d), Commissioner Saul is
substituted for Nancy A. Berryhill as defendant in this action. No further action needs to be
taken to continue this suit by reason of 42 U.S.C. § 405(g) (last sentence).
application was denied, and she requested a hearing before an administrative law judge
(“ALJ”). (Tr. 65, 71). Plaintiff and a vocational expert (“VE”) testified at the hearing on
January 24, 2017. (Tr. 35-51). By decision dated April 5, 2017, the ALJ found that plaintiff
was not disabled under the Social Security Act. (Tr. 15-23). The ALJ determined that
plaintiff retained the residual functional capacity (“RFC”) to perform her past relevant work.
Id.
       On January 25, 2018, the Appeals Council of the Social Security Administration
denied plaintiff’s request for review of the ALJ’s decision, making the ALJ’s decision the
final decision of the Commissioner to be reviewed in this case. (Tr. 1-5). Plaintiff argues
that the ALJ’s decision is not supported by substantial evidence. Specifically, she asserts
that the ALJ erred in failing to consider or improperly analyzing plaintiff’s ability to
regularly attend a workplace. (Doc. 17). Plaintiff asks that the ALJ’s decision be reversed
and remanded for further evaluation.


A.     Medical Record and Evidentiary Hearing
       The Court adopts plaintiff’s Statement of Material Facts (Doc. 17, Ex. 1) as clarified
by defendant’s response (Doc. 22, Ex. 1) in addition to defendant’s Statement of Additional
Facts (Doc. 22, Ex. 2), as clarified by plaintiff’s response (Doc. 23, Ex. 1). Together, these
facts represent a fair and accurate summary of the medical record and testimony as given at
the evidentiary hearing. The court will discuss relevant facts as necessary to address the
parties’ arguments.


B.     ALJ’s Decision
       At Step One, the ALJ found that plaintiff had not engaged in substantial gainful
activity since her alleged onset date, June 18, 2014. (Tr. 17). She also found that plaintiff
suffers from the severe impairments of diabetes mellitus with neuropathy and gastroparesis,
hypertension, obesity, coronary artery disease, and history of cerebrovascular accident. (Tr.
17).   However, the ALJ concluded that none of these impairments, individually or in




                                             -2-
combination, met or equaled an impairment listed in the Commissioner’s regulations. (Tr.
17-18).
       The ALJ determined that plaintiff’s impairments left her with the RFC to “perform a
range of sedentary work as defined in 20 C.F.R. 404.1567(a)”:
       She is able to lift, carry, push, or pull 10 pounds occasionally and less than 10
       pounds frequently; sit for 6 hours in an 8-hour workday; and stand or walk for
       2 hours in an 8-hour workday, but for no more than 30 minutes at a time. She
       can never climb ropes, ladders, or scaffolds, but occasionally climb ramps and
       stairs, balance, stoop, kneel crouch, and crawl. She must have no exposure to
       extreme heat, extreme cold, humidity, wetness, vibration, unprotected heights,
       hazardous machinery, dust, fumes, odors, gases, and poor ventilation.
(Tr. 18). In making this determination, the ALJ considered the objective medical evidence
in the record, opinion evidence, and plaintiff’s allegations and testimony. (Tr. 17-22).
       The ALJ found that plaintiff had some medical problems, but none that caused her to
be completely disabled. She noted plaintiff had severe diabetic gastroparesis in August
2014, November 2014, late 2015, and early 2016, but that she was stable between those
hospitalizations and had not had a hospitalization between March 2016 and April 2017. The
ALJ further noted that when plaintiff is compliant with her diabetes treatment plan,
hospitalizations should not be necessary, and that even with her historical hospitalizations,
she would not have missed two or more days a month due to the gastroparesis. Additionally,
the ALJ found that there was no objective medical evidence in the record that she had
experienced a stroke, other than plaintiff’s report of that in her history. The ALJ noted that
there was little other evidence in the record to support any weakness in her left side and that,
on the contrary, she could perform sedentary work after her alleged stroke. However, the
ALJ found that plaintiff’s obesity and diabetic neuropathy do affect her lower extremities
and limit her ability to do sedentary work, though she retains the use of her hands.
       In terms of opinion evidence, the ALJ discounted the opinion of plaintiff’s primary
care doctor, Edwin Schmidt, M.D. Dr. Schmidt opined that plaintiff would miss work more
than three times a month because of her gastroparesis. However, the ALJ found this opinion
was not supported by Dr. Schmidt’s own records, nor the record as a whole. Based on the




                                              -3-
testimony of a VE, the ALJ concluded that plaintiff could perform her past relevant work of
an insurance clerk or hospital admitting clerk. (Tr. 17-23).


II.    DISCUSSION
       Plaintiff argues that the ALJ erred in failing to consider the significance of regular
attendance at a workplace, plaintiff’s “consistent evidence” that she could not maintain
regular attendance at a workplace, and plaintiff’s frequency of unscheduled medical care.
The Court disagrees.


A.     General Legal Principles
       In reviewing the denial of Social Security disability benefits, the court’s role is to
determine whether the Commissioner’s findings comply with the relevant legal standards
and are supported by substantial evidence in the record as a whole. Pate-Fires v. Astrue, 564
F.3d 935, 942 (8th Cir. 2009). “Substantial evidence is less than a preponderance, but is
enough that a reasonable mind would find it adequate to support the Commissioner’s
conclusion.” Id. In determining whether the evidence is substantial, the court considers
evidence that both supports and detracts from the Commissioner’s decision. Id. As long as
substantial evidence supports the decision, the court may not reverse it merely because
substantial evidence exists in the record that would support a contrary outcome or because
the court would have decided the case differently. See Johnson v. Astrue, 628 F.3d 991, 992
(8th Cir. 2011).
       To be entitled to disability benefits, a claimant must prove that she is unable to
perform any substantial gainful activity due to a medically determinable physical or mental
impairment that would either result in death or which has lasted or could be expected to last
for at least twelve continuous months. 42 U.S.C. §§ 423(a)(1)(D), (d)(1)(A); Pate-Fires,
564 F.3d at 942.       A five-step regulatory framework is used to determine whether an
individual is disabled. 20 CFR § 404.1520(a)(4); see also Pate-Fires, 564 F.3d at 942
(describing the five-step process).




                                              -4-
         Steps One through Three require the claimant to prove (1) she is not currently
engaged in substantial gainful activity, (2) she suffers from a severe impairment, and (3) her
severe impairment(s) meets or equals a listed impairment. 20 C.F.R. § 404.1520(a)(4)(i)-
(iii).   If the claimant does not suffer from a listed impairment or its equivalent, the
Commissioner’s analysis proceeds to Steps Four and Five.                Step Four requires the
Commissioner to consider whether the claimant retains the RFC to perform his past relevant
work (PRW). Id. at § 404.1520(a)(4)(iv). The claimant bears the burden of demonstrating
he is no longer able to return to his PRW. Pate-Fires, 564 F.3d at 942. If the Commissioner
determines the claimant cannot return to PRW, the burden shifts to the Commissioner at Step
Five to show that the claimant retains the RFC to perform other work that exists in
significant numbers in the national economy. Id.; 20 C.F.R. § 404.1520(a)(4)(v).


B.       Evidence of Irregular Workplace Attendance
         A claimant’s ability to regularly attend the workplace, without frequent absences, is a
significant factor to be considered by the Commissioner at Steps Four and Five. See, e.g.,
Maresh v. Barnhart, 438 F.3d 897, 901 n.2 (8th Cir. 2006) (frequent absences can preclude
employment). Social Security regulations encourage medical opinions on how many hours a
claimant can work and how many absences might be required in a given week or month. See
20 C.F.R. § 404.1513(b); Smallwood v. Chater, 65 F.3d 87, 89 (8th Cir. 1995) (“medical
opinions on how much work a claimant can do are not only allowed, but encouraged.”).
         At plaintiff’s hearing, she testified that she experiences extreme stomach pain with
vomiting “[a]t least a couple times a month,” with the vomiting persisting “all day.” (Tr. 44-
47). Plaintiff testified that on these days, she cannot work because she is “[p]reoccupied
with trying to subside the vomiting.” (Tr. 47). The VE testified that someone who missed
work twice per month on an unscheduled basis would be terminated for absenteeism and
unable to perform any work in the national economy. (Tr. 49-50).
         In her disability report, plaintiff noted that her gastroparesis keeps her in the hospital
with “lots of pain” and makes trying to work hard. (Tr. 153, 164). In plaintiff’s brief, she




                                                 -5-
noted that between August 2014 and March 2016, she visited an emergency room or hospital
for a total of 64 days, an average of more than 3 days per month:



                                                                        ER or
        Date and Length of Stay              Complaint                                Transcript
                                                                       Admission


                                  August 2014 to November 2014 (3 months)

      August 18, 2014                Shortness of breath and         ER            (Tr. 371)
      (1 day)                        chest pain related to a virus
      August 22, 2014                Shortness of breath, chest      ER            (Tr. 389)
      (1 day)                        pain, and abdominal pain
      August 23–26, 2014             Abdominal        pain     and   Admission     (Tr. 192)
      (4 days)                       vomiting
      August 27–September 6, 2014    Continued abdominal pain        Admission     (Tr. 226)
      (11 days)                      and vomiting
      September 18, 2014             Vomiting,      high     blood   ER            (Tr. 288)
      (1 day)                        sugar, hypertension
      September 20–25, 2014          Abdominal        pain     and   Admission     (Tr. 307)
      (6 days)                       vomiting
      November 23–26, 2014           Abdominal        pain     and   Admission     (Tr. 440)
      (4 days)                       vomiting

                                  December 2015 to March 2016 (3 months)

      December 23, 2015              Abdominal pain                  ER            (Tr. 943)
      (1 day)
      December 24, 2015              Pain and cramps                 ER            (Tr. 958)
      (1 day)
      December 27–29, 2015           Chest pain and abdominal Admission            (Tr. 875)
      (3 days)                       pain
      January 5–15, 2016             Chest pain, nausea, and Admission             (Tr. 883)
      (11 days)                      vomiting
      January 26–27, 2016            Chest and epigastric pain Admission           (Tr. 893)
      (2 days)
      February 9–13, 2016            Nausea, vomiting, and           Admission     (Tr. 903)
      (5 days)                       abdominal pain
      February 16–18, 2016           Chest pain and abdominal        Admission     (Tr. 913)
      (3 days)                       pain
      March 4–10, 2016               Chest pain and abdominal        Admission     (Tr. 928)
      (7 days)                       pain
      March 13–15, 2016              Chest pain and abdominal        Admission     (Tr. 970)
      (3 days)                       pain
      March 16–19, 2016              Chest pain and vomiting         Admission     (Tr. 995-97)
      (4 days)




                                                 -6-
       With the exception of a brief visit to the emergency room in August 2014 (which was
due to a viral upper respiratory infection (Tr. 375)), plaintiff’s hospital visits were each
related to her gastroparesis and accompanying vomiting, nausea, and abdominal or epigastric
pain. As the ALJ noted, the treatment notes for these visits report multiple attempts to
educate plaintiff on proper management of the gastroparesis, and indications plaintiff was
not following treatment recommendations.
       On September 2, 2014, plaintiff’s nurse noted that plaintiff “was just admitted 8/23 –
8/26. She was discharged and returned 8/27. She was fully educated last admission. She
states that she still has the information that I gave her last admission on gastroparesis. We
reviewed eating smaller meals at a time and being more mobile after eating, eating less foods
high in fat and fiber. She states understanding. I have consulted a dietician to also see her.”
(Tr. 255).
       On September 6, 2014, plaintiff’s treating doctor noted that plaintiff reported “she
filled her prescription for her insulin and has been compliant.” (Tr. 228). Plaintiff was
educated on food choices for gastroparesis and “advised to have better control of her
diabetes with close monitoring of her Accu checks[.]” (Tr. 228).
       On September 22, 2014, the same nurse reported that plaintiff “states that she is tired
of this pain and can’t take it any longer. She states that her blood sugars have been well
controlled at home. She has been eating small portions of foods like broth, jello; taking
medications as ordered. ‘I have been doing everything you guys told me to do.’” (Tr. 323).
On September 24, 2014, the treating nurse noted that “We again discussed eating smaller
more frequent meals and avoiding fried, fatty or fibrous foods. We discussed sitting upright
or walking after meals to assist in motility.” (Tr. 329).
       On October 29, 2014, plaintiff’s primary care doctor noted that plaintiff was
noncompliant with her diabetic diet much of the time. (Tr. 644).
       On November 26, 2014, plaintiff was instructed at discharge to limit her calories to
1800 calories per day, limit her sodium to 2 grams per day, and to increase her activity level
as tolerated. (Tr. 443). She was provided with a meal plan and reviewed “carb counting,



                                               -7-
avoiding sugar, sweets, and sugary beverages . . . fried foods and salt as well.” (Tr. 470).
The treating doctor at that time noted a history of “questionable compliance with
medication” and that plaintiff was seeking pain narcotics. (Tr. 444-46).
       In late December 2015, plaintiff was recommended a gastroparesis diet. (Tr. 875). A
week later, in January 2016, plaintiff was re-admitted. (Tr. 886). She denied eating large
meals or spicy foods, and she reported her sugars had been adequately controlled and she
had been taking her medication.       (Tr. 886).    After 10 days in the hospital, plaintiff’s
symptoms were controlled when she had meals “as instructed (small volume and more
frequent instead).” (Tr. 883). At that time, a second doctor noted that plaintiff was a narcotic
seeker. (Tr. 893).
       In February 2016, plaintiff received a stent and was instructed to continue a diabetic
diet with low fat, low cholesterol, and low sodium. (Tr. 903, 905). In March 2016, plaintiff
could tolerate a “diet with glucerna shakes,” with treatment notes stating that opiates for pain
control should be avoided and to give plaintiff an alternative pain medicine instead. (Tr.
928, 940). Plaintiff was instructed to eat small frequent meals, stay sitting for one hour after
every meal, take nausea medication 30 minutes before meals, and stay on top of her diabetes.
(Tr. 929-30). The doctor noted that erythromycin seemed to improve plaintiff’s symptoms,
but she was unable to afford the medications on discharge. (Tr. 936).
       On March 17, 2016, a treating doctor stated he suspected all of plaintiff’s symptoms
were related to gastroparesis and counseled plaintiff regarding small meals. (Tr. 996). He
noted that “[i]t is possible the patient has more GI symptoms rather than actual heart
symptoms.” (Tr. 973). On March 22, 2016, plaintiff saw a gastroenterologist, who noted that
plaintiff reported taking medication differently than prescribed and that plaintiff’s symptoms
had “improved with conservative care.” (Tr. 861).
       Additionally, at multiple visits, although plaintiff arrived complaining of persistent
vomiting, plaintiff did not vomit while in the emergency department or hospital. (Tr. 295
(September 18, 2014) (“no vomiting during ED stay”); Tr. 445 (November 23, 2014)
(“[T]here was no evidence of any retching or vomiting noticed. There was no ba[g] to hold
vomits next to her as well, and she seemed fairly comfortable” and, at 11:51 p.m., “there was



                                              -8-
no vomiting reported ever since she came in the ER since noon today.”); Tr. 949 (December
23, 2015) (“Pt has not vomited while in the ED”).
       After the major episodes in late 2014 and early 2016, plaintiff reported that her nausea
and vomiting had subsided. On May 13, 2016, Dr. Schmidt noted that plaintiff had “no
vomiting since out of hosp.” when she had been compliant with diet and medication “most”
or “all” of the time. (Tr. 810). On July 20, 2016, plaintiff reported to Dr. Schmidt an
occasional upset stomach, “but no vomiting recently.” (Tr. 831).
       To the extent plaintiff argues that the ALJ erred in stating that “There is not a 12-
month period where she would have missed two or more days a month due to the
gastroparesis,” (Tr. 21) the Court disagrees with plaintiff. Plaintiff argued that, between
August 2014 and March 2016, plaintiff was in the hospital for 64 days, an average of more
than three days per month. However, this belies the fact that for 14 of those 20 months,
plaintiff had no hospital visits. The ALJ clearly explained that the statement in question was
referring to plaintiff’s actual periods of hospitalization, and not an average extrapolated per
month over the entire time period. When put into context, the ALJ’s meaning is clear: the
ALJ stated that plaintiff had a period of hospitalizations beginning in August 2014 that
resolved, and were followed by many months of stability, and then a second period of
hospitalizations in late 2015 and early 2016, which also resolved. Accordingly, the ALJ did
not err in stating that there is no 12-month period where plaintiff was in the hospital for two
or more days every month, as this is an accurate reflection of the record.


C.     Dr. Schmidt’s Opinion
       Edwin Schmidt, M.D., plaintiff’s internal medicine treating specialist, opined that
plaintiff’s condition was “likely to produce good days and bad days,” with an “unpredictable
pattern” in absences from work, but likely to produce more than three absences a month.
(Tr. 1019).
       An ALJ must give good reasons for the weight she assigns to the opinions in the
record. Andrews v. Colvin, 791 F.3d 923, 928 (8th Cir. 2015). Factors for evaluating
opinion evidence include the relationship between a treating source and the claimant,



                                              -9-
including the length, nature, and extent of examination; the degree to which the source
presents an explanation and evidence to support an opinion; how consistent the opinion is
with the record as a whole; and the training and expertise of the source. See 20 C.F.R. §
404.1527; SSR 06-3p.
       A treating physician’s opinion is generally given controlling weight when it "is well-
supported by medically acceptable clinical and laboratory diagnostic techniques and is not
inconsistent with the other substantial evidence in the case record.” Cline v. Colvin, 771 F.3d
1098, 1103 (8th Cir. 2014); see also 20 C.F.R. § 404.1527. A treating physician’s opinion
should not ordinarily be disregarded and is entitled to substantial weight. Singh v. Apfel, 222
F.3d 448, 452 (8th Cir. 2000). However, that weight is neither inherent nor automatic, and it
does not obviate the need to evaluate the record as a whole. Cline, 771 F.3d at 1103. The
Commissioner may discount or even disregard the opinion of a treating physician where
other medical assessments are supported by better or more thorough medical evidence, or
where a treating physician renders inconsistent opinions that undermine the credibility of
such opinions. Id.
       Substantial evidence supports the ALJ’s decision to discount Dr. Schmidt’s opinion
and not give it controlling weight. There is, furthermore, every indication that the ALJ
weighed Dr. Schmidt’s opinion against the mandatory factors of 20 C.F.R. § 404.1527(c).
Just because an ALJ does not explicitly mention the factors does not mean that they were not
taken into consideration. The ALJ must only give “good reasons” for the weight assigned,
and has no burden to provide definite articulation. See 20 C.F.R. § 404.1527(c)(2); see also
Reed v. Barnhart, 399 F.3d 917, 921 (8th Cir. 2005); Singh, 222 F.3d at 452.
       The ALJ stated she carefully considered Dr. Schmidt’s statement but found it to be
inconsistent with Dr. Schmidt’s treatment notes and the record as a whole. (Tr. 22). See
Davidson v. Astrue, 578 F.3d 838, 843 (8th Cir. 2009) (“It is permissible for an ALJ to
discount an opinion of a treating physician that is inconsistent with the physician's clinical
treatment notes.”). As the ALJ noted, while Dr. Schmidt opined that plaintiff would miss
more than three days a month, plaintiff had over a year of stability with no vomiting from
November 2014 to December 2015. Furthermore, the ALJ noted that after plaintiff’s flare-



                                             -10-
up in December 2015 and early 2016, she again became stable in March 2016, reporting to
Dr. Schmidt in May and July 2016 that she had no vomiting and only an occasional upset
stomach. (Tr. 810, 831). Between the last visit in July 2016 and January 2017, when Dr.
Schmidt issued the opinion in question, Dr. Schmidt did not record any further treatment
notes. (Tr. 22, 831, 1019).
         As far as the other inconsistent evidence of record, when plaintiff saw a specialist, a
gastroenterologist, on March 22, 2016, she reported she was doing well. (Tr. 861). The ALJ
further observed that plaintiff had not had another hospitalization for gastroparesis since
March 2016, and there was no evidence, other than plaintiff’s testimony, that she continues
to suffer from abdominal pain and vomiting. As the ALJ noted, when plaintiff was treated
with a gastroparesis diet, she recovered quickly. (Tr. 20). The ALJ found that plaintiff’s
testimony that she is incapacitated by vomiting a few days every month was not supported
by the medical records.
         Accordingly, this Court concludes that the ALJ considered plaintiff’s history of
treatment with Dr. Schmidt, including the frequency of examination and the consistency of
his opinion with the entire record. The ALJ’s decision to discount Dr. Schmidt’s opinion
was supported by substantial evidence, including plaintiff’s long periods of stability, medical
records noting plaintiff’s lack of compliance related to her flare-ups, and plaintiff’s
improved stability with compliance. (Tr. 20).
         At Step Four, plaintiff has the burden to prove she cannot return to her past relevant
work. See, e.g., Eichelberger v. Barnhart, 390 F.3d 584, 591 (8th Cir.2004); Masterson v.
Barnhart, 363 F.3d 731, 737–39 (8th Cir. 2004). The ALJ’s determination that plaintiff
failed to meet that burden is supported by substantial evidence. As long as substantial
evidence supports the decision, the court may not reverse it merely because substantial
evidence exists in the record that would support a contrary outcome or because the court
would have decided the case differently. See Johnson v. Astrue, 628 F.3d 991, 992 (8th Cir.
2011).




                                               -11-
                                 III.   CONCLUSION
      For the reasons set forth above, the final decision of the Commissioner of Social
Security is affirmed. An appropriate Judgment Order is issued herewith.



                                          /S/ David D. Noce
                                 UNITED STATES MAGISTRATE JUDGE


Signed on July 30, 2019.




                                           -12-
